From: Masters, Barbara

To: Courson, Rusty
Subject: FW: Tyson Foods PPE/Sanitation Needs
Attachments: imageO02.ong

PPE and sanitization needs Tyso x

 

We sent this to FEMA as a needs request...

From: Masters, Barbara
Sent: Wednesday, April 1, 2020 4:30 PM

To: Penry, Charles <Charles.Penry@tyson.com>; Mika, Matt <Matt.Mika@tyson.com>

Subject: FW: Tyson Foods PPE/Sanitation Needs

If our overall needs come up — this is what we sent — the N95 masks identified here — 25,000 are for

healthcare — our nurses have always used them — same amount as pre-Covid-19

NITRILE exam gloves 9we can find latex but need nitrile due to allergies) - 106,000 (we usually use

6000 in a month}
Infrared thermometers - we requested 2000

Then the issue of 116,000 protective face coverings that are of sanitary design that won't become a
foreign object — and on behalf of the whole industry FSIS inspection personnel would be 9000/day

Barb Masters, DVM

VP Regulatory Policy, Food and Agriculture

Tyson Logo Law Department

Tyson Foods

icy 1000 F St , Ste.
a reet NW, Ste. 600

Washington, DC 20004

(mobile) 304-268-8128
(desk) 479-290-1348

Case 6:20-cv-02055-LRR-KEM Document 17-8 Filed 09/09/20

Page 1 of 1
